 

Case 1:21-mj-00081-PMS Document 4 Filed 05/06/21 Pagelofi1 Pageid#: 58

AQ 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT

for the

Western District of Virginia

United States of America

 

 

v. )

} Case No. [: al mM \%!
) 7,
) .

Lisa Neely )

a Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

\

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
frame of person to be arrested) Lisa Neely ; :

 

who is accused of an offense or violation based on the following document filed with the court:

Indictment © Superseding indictment © Infermation © Superseding Information tf Complaint

O Probation Violation Petition Supervised Release Violation Petition O Violation Notice O Order of the Court

This offense is briefly described as follows:

Conspiracy to Distribute Controlled Substances (Methamphetamine)- in violation of 21 USC §§ 846 / 841(a)(1) / 841(b)(1)
(A)

 

issuing officer's signature

Date: _ lo ft Donel Vhemok Sayefe

City and state: Abingdon, Virginia Pamela Meade Sargent, USMJ
Printed name and titie

 

Return

 

 

This warrant was received on (date) , and the person was arrested on (date)
al fclty and state)

Date:

 

Arresting officer's signature

 

Printed name and title

 

 
